EXHIBIT 10.69

 

ROSCITT

 

Appendix 1

 

OTHER COMPENSATION

 

1. Signing Bonus. The Executive received a signing bonus of $1,700,000, paid on
September 10, 2003. The signing bonus shall be subject to proportionate clawback
(based on the number of full calendar months of elapsed service divided by 28
calendar months) in the event the Executive does not complete the initial term
of employment for any reason other then termination of the “Executives
employment by the Company without Cause, by Executive Good Reason, or by death
or disability; provided however that the full signing bonus shall be repaid
within ten days in the event of the “Executives termination by the Company for
Cause.

 

2. Make Up Bonus. The Executive shall receive Make Up Bonus payments as follows
- $1,225,000 payable on July 1, 2004, $1,225,000 payable on January 1, 2005, and
$1,225,000 payable on July 1, 2005. In the event that the Executive’s employment
is terminated by the Company without Cause, by the Executive for Good Reason, or
by death or disability any unpaid balance shall be paid to the Executive.

 

3. Restricted Stock. Upon the Company’s emergence from bankruptcy, the Executive
will be entitled to receive an initial equity award of restricted stock valued
at $5 million at the date of emergence. The value of the restricted stock will
be determined by Lazard LLC, financial advisor to the Company (the “Financial
Advisor”) and, absent manifest error, the Financial Advisor’s determination of
the value of such securities shall be binding upon the Company and the
Executive. All such restricted shares shall vest ratably over a period of three
years from the date of issuance. After releasing such number of shares as shall
be necessary to cover taxes dues as a result of vesting, 75 percent of the
remaining shares shall be restricted as to resale until a date that shall be 6
months following the Executive’s termination of employment with the Company.
With the prior consent of the Company and the Executive, awards may be made in
the form of restricted deferred stock units rather than restricted stock.

 

In addition, to the award or restricted stock provided above, the Executive
shall receive an additional equity award of restricted stock valued at $2
million on August 18, 2004 (the first anniversary date of employment) upon the
recommendation of the Chief Executive Officer and subject to the approval of the
Board of Directors. The award shall vest ratably over a period of three years.

 

4. Liability Insurance. The Company will also indemnify the Executive if he is
made a party or threatened to be made a party by AT&T or any affiliate by AT&T
by reason of his employment hereunder to the fullest extent permitted by law and
he shall also be made whole for any benefits forfeited by AT&T by reason of such
employment. The Executive represents that he believes in good faith that his
two-year non-competition agreement with AT&T has expired and that even if it had
not expired it would not be enforceable.

 

In the case of conflict between the terms of this Appendix 1 (the “Terms”) and
the provisions of the Agreement to which this Appendix 1 is attached (the
“Provisions”), the Executive’s rights or the Company’s obligations shall be
established by whichever of the Terms or Provisions would be more beneficial to
the Executive.